EXHIBIT RADVISION Press Release Corporate Contact: Corporate Contact: Investor Relations: TMC Contact: Adi Sfadia Robert Romano June Filingeri Jan Pierret Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Marketing Manager Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 Tel: +1 203-852-6800 cfo@radvision.com rromano@radvision.com junefil@optonline.net jpierret@tmc.net.com RADVISION RECEIVES 2 RADVISION’s iVIEW SCOPIA Management Suite Recognized for Outstanding Innovation TEL AVIV, July 13, 2010 – RADVISION® Ltd. (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems, today announced that Technology Marketing Corporation (TMC) has named RADVISION’s iVIEW SCOPIA Management Suite as a recipient of a 2009 Communications Solutions Product of the Year Award. RADVISION’s iVIEW SCOPIA Management Suite provides a comprehensive management solution for video communications.With iVIEW, enterprises can efficiently manage a diverse, distributed video conferencing network including endpoints and infrastructure.iVIEW’s endpoint management capabilities have been recently enhanced to manage the diverse range of video conferencing endpoints enterprises have to choose from including systems from Polycom, Samsung, SONY and Tandberg, along with RADVISION’s SCOPIA product line.Noted endpoint management capabilities include: § Centralized Access – easily gather system information from a single access point § Centralized Monitoring – continuously monitor status and reports when there is a problem § Maintenance – via remote firmware upgrades, configuration settings and system resets § Centralized Directory – remotely distribute address books to systems. iVIEW provides detailed capabilities to manage user access and costs including controls for maximum bandwidth and participants allowed.Integration with Microsoft and IBM Lotus infrastructure offers the ability to utilize existing enterprise applications for user authentication, conference scheduling, or call launching via instant messaging.Comprehensive reporting tools provide administrators insight into their video conferencing utilization, trends, and usage growth, for investment justifications. iVIEW also enables distributed conferencing solutions by creating “Virtual MCUs”, a patented approach where conferences are transparently created across multiple discrete MCUs distributed in different locations.With increasing numbers of endpoints and high definition bandwidth requirements demanding a distributed architecture for effective bandwidth management, iVIEW provides a simple approach for a distributed deployment making the complexity of the network transparent to users.Conference entry is via a single phone number or web address even when the conference is distributed across multiple MCUs. “iVIEW provides a comprehensive management solution with tremendous diversity in supporting multiple vendor’s systems and geographic locations of a video conferencing deployment,” said Roberto Giamagli, General Manager, Networking Business Unit for RADVISION. “This award is recognition for iVIEW’s ability to make the video conferencing administrator’s job easy.” “RADVISION has been recognized with a 2009 Product of the Year Award for their admirable efforts in the advancement of video communications,” said Rich Tehrani, CEO, TMC.“iVIEW has shown benefits for its customers and provides ROI for the companies that use it.Congratulations to the entire team at RADVISION.I look forward to more innovative solutions from them in the coming year.” The Communications Solutions Product of the Year Award recognizes the vision, leadership, and thoroughness that are characteristics of the prestigious award.
